UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 F O R M10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-11234 KINDER MORGAN ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0380342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code: 713-369-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934.Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes []No [X] The Registrant had 217,298,582 common units outstanding as of October 29, 2010. 1 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES TABLE OF CONTENTS Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Statements of Income - Three and Nine Months Ended September 30, 2010 and 2009 3 Consolidated Balance Sheets - September 30, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 General and Basis of Presentation 40 Critical Accounting Policies and Estimates 42 Results of Operations 42 Financial Condition 56 Recent Accounting Pronouncements 63 Information Regarding Forward-Looking Statements 63 Item 3. Quantitative and Qualitative Disclosures About Market Risk 64 Item 4. Controls and Procedures 65 PART II.OTHER INFORMATION Item 1. Legal Proceedings 66 Item 1A. Risk Factors 66 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. (Removed and Reserved) 67 Item 5. Other Information 67 Item 6. Exhibits 67 Signature 68 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Millions Except Per Unit Amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Natural gas sales $ Services Product sales and other Total Revenues Operating Costs, Expenses and Other Gas purchases and other costs of sales Operations and maintenance Depreciation, depletion and amortization General and administrative Taxes, other than income taxes Other expense (income) Total Operating Costs, Expenses and Other Operating Income Other Income (Expense) Earnings from equity investments Amortization of excess cost of equity investments ) Interest, net ) Other, net Total Other Income (Expense) Income Before Income Taxes Income Taxes ) Net Income Net Income Attributable to Noncontrolling Interests ) Net Income Attributable to Kinder Morgan Energy Partners, L.P. $ Calculation of Limited Partners’ Interest in Net Income Attributable to Kinder Morgan Energy Partners, L.P.: Net Income Attributable to Kinder Morgan Energy Partners, L.P. $ Less: General Partner’s Interest ) Limited Partners’ Interest in Net Income $ Limited Partners’ Net Income per Unit $ Weighted Average Number of Units Used in Computation of Limited Partners’ Net Income per Unit Per Unit Cash Distribution Declared $ The accompanying notes are an integral part of these consolidated financial statements. 3 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Millions) September 30, December 31, 2009 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted deposits - Accounts, notes and interest receivable, net Inventories Gas in underground storage Fair value of derivative contracts Other current assets Total current assets Property, plant and equipment, net Investments Notes receivable Goodwill Other intangibles, net Fair value of derivative contracts Deferred charges and other assets Total Assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Current portion of debt $ $ Cash book overdrafts Accounts payable Accrued interest Accrued taxes Deferred revenues Fair value of derivative contracts Accrued other current liabilities Total current liabilities Long-term liabilities and deferred credits Long-term debt Outstanding Value of interest rate swaps Total Long-term debt Deferred income taxes Fair value of derivative contracts Other long-term liabilities and deferred credits Total long-term liabilities and deferred credits Total Liabilities Commitments and contingencies (Notes 4 and 10) Partners’ Capital Common units Class B units i-units General partner Accumulated other comprehensive loss ) ) Total Kinder Morgan Energy Partners, L.P. partners’ capital Noncontrolling interests Total Partners’ Capital Total Liabilities and Partners’ Capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Millions) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Amortization of excess cost of equity investments Income from the allowance for equity funds used during construction ) ) Income from the sale or casualty of property, plant and equipment and other net assets ) ) Earnings from equity investments ) ) Distributions from equity investments Proceeds from termination of interest rate swap agreements - Changes in components of working capital: Accounts receivable Inventories ) ) Other current assets ) Accounts payable ) ) Accrued interest ) ) Accrued taxes Accrued liabilities ) Rate reparations, refunds and other litigation reserve adjustments ) ) Other, net ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities Acquisitions of investments ) - Acquisitions of assets ) ) Repayments from customers - Capital expenditures ) ) Sale or casualty of property, plant and equipment, and other net assets net of removal costs Net Proceeds from (Investments in) margin deposits ) Contributions to equity investments ) ) Distributions from equity investments in excess of cumulative earnings - Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities Issuance of debt Payment of debt ) ) Repayments from related party Debt issue costs ) ) Decrease in cash book overdrafts ) ) Proceeds from issuance of common units Contributions from noncontrolling interests Distributions to partners and noncontrolling interests: Common units ) ) Class B units ) ) General Partner ) ) Noncontrolling interests ) ) Other, net - ) Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash and Cash Equivalents Net increase in Cash and Cash Equivalents Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Noncash Investing and Financing Activities Assets acquired by the assumption or incurrence of liabilities $ $ Assets acquired by the issuance of common units $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for interest (net of capitalized interest) $ $ Cash (received) paid during the period for income taxes $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.General Organization Kinder Morgan Energy Partners, L.P. is a leading pipeline transportation and energy storage company in North America, and unless the context requires otherwise, references to “we,” “us,” “our,” “KMP” or the “Partnership” are intended to mean Kinder Morgan Energy Partners, L.P. and its consolidated subsidiaries.We own an interest in or operate approximately 28,000 miles of pipelines and 180 terminals, and conduct our business through five reportable business segments (described further in Note 8).Our pipelines transport natural gas, refined petroleum products, crude oil, carbon dioxide and other products, and our terminals store petroleum products and chemicals and handle bulk materials like coal and petroleum coke.We are also the leading provider of carbon dioxide for enhanced oil recovery projects in North America.Our general partner is owned by Kinder Morgan, Inc., as discussed following. Kinder Morgan, Inc., Kinder Morgan G.P., Inc. and Kinder Morgan Management, LLC Kinder Morgan, Inc., referred to as KMI in this report, is a Kansas corporation privately owned by investors led by RichardD. Kinder, Chairman and Chief Executive Officer of both Kinder Morgan G.P., Inc. (our general partner) and Kinder Morgan Management, LLC (our general partner’s delegate).KMI has been privately owned since its merger with a wholly-owned subsidiary of Kinder Morgan Holdco LLC on May 30, 2007.This merger is referred to in this report as the going-private transaction and is described more fully in Note 1 to our consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2009, referred to in this report as our 2009 Form 10-K. KMI indirectly owns all the common stock of our general partner.In July 2007, our general partner issued and sold 100,000 shares of Series A fixed-to-floating rate term cumulative preferred stock due 2057.The consent of holders of a majority of these preferred shares is required with respect to a commencement of or a filing of a voluntary bankruptcy proceeding with respect to us or two of our subsidiaries, SFPP, L.P. and Calnev Pipe Line LLC. Kinder Morgan Management, LLC, referred to as KMR in this report, is a Delaware limited liability company.Our general partner owns all of KMR’s voting securities and, pursuant to a delegation of control agreement, has delegated to KMR, to the fullest extent permitted under Delaware law and our partnership agreement, all of its power and authority to manage and control our business and affairs, except that KMR cannot take certain specified actions without the approval of our general partner.More information on these entities and the delegation of control agreement is contained in our 2009 Form 10-K. Basis of Presentation We have prepared our accompanying unaudited consolidated financial statements under the rules and regulations of the United States Securities and Exchange Commission.These rules and regulations conform to the accounting principles contained in the Financial Accounting Standards Board’s Accounting Standards Codification, the single source of generally accepted accounting principles in the United States of America and referred to in this report as the Codification. Under such rules and regulations, we have condensed or omitted certain information and notes normally included in financial statements prepared in conformity with the Codification.We believe, however, that our disclosures are adequate to make the information presented not misleading. In addition, our consolidated financial statements reflect normal adjustments, and also recurring adjustments that are, in the opinion of our management, necessary for a fair presentation of our financial results for the interim periods, and certain amounts from prior periods have been reclassified to conform to the current presentation.Interim results are not necessarily indicative of results for a full year; accordingly, you should read these consolidated financial statements in conjunction with our consolidated financial statements and related notes included in our 2009 Form 10-K. Our accounting records are maintained in United States dollars, and all references to dollars are United States dollars, except where stated otherwise.Canadian dollars are designated as C$.Our consolidated financial statements include our accounts and those of our operating partnerships and their majority-owned and controlled subsidiaries, and all significant intercompany items have been eliminated in consolidation. 6 In addition, our financial statements are consolidated into the consolidated financial statements of KMI; however, except for the related party transactions described in Note 9 “Related Party Transactions—Asset Acquisitions,” KMI is not liable for, and its assets are not available to satisfy, the obligations of us and/or our subsidiaries and vice versa. Responsibility for payments of obligations reflected in our or KMI’s financial statements is a legal determination based on the entity that incurs the liability.Furthermore, the determination of responsibility for payment among entities in our consolidated group of subsidiaries is not impacted by the consolidation of our financial statements into the consolidated financial statements of KMI. Limited Partners’ Net Income per Unit We compute Limited Partners’ Net Income per Unit by dividing our limited partners’ interest in net income by the weighted average number of units outstanding during the period.The overall computation, presentation, and disclosure requirements for our Limited Partners’ Net Income per Unitare made in accordance with the “Earnings per Share” Topic of the Codification. 2.Acquisitions, Joint Ventures, and Divestitures Acquisitions USD Terminal Acquisition On January 15, 2010, we acquired three ethanol handling train terminals from US Development Group LLC for an aggregate consideration of $201.1 million, consisting of $114.3 million in cash, $81.7 million in common units, and$5.1 million in assumed liabilities.The three train terminals are located in Linden, New Jersey; Baltimore, Maryland; and Dallas, Texas.As part of the transaction, we announced the formation of a joint venture with US Development Group LLC to optimize and coordinate customer access to the three acquired terminals, other ethanol terminal assets we already own and operate, and other terminal projects currently under development by both parties.The acquisition complemented and expanded the ethanol and rail terminal operations we previously owned, and all of the acquired assets are included in our Terminals business segment. Based on our measurement of fair market values for all of the identifiable tangible and intangible assets acquired and liabilities assumed on the acquisition date, we assigned $94.6 million of our combined purchase price to “Other intangibles, net” (representing customer relationships); $43.1 million to “Property, Plant and Equipment, net”; and a combined $5.4 million to “Other current assets” and “Deferred charges and other assets.”The remaining $58.0 million of our purchase price represented the future economic benefits expected to be derived from the acquisition that was not assigned to other identifiable, separately recognizable assets acquired, and we recorded this amount as “Goodwill.”We believe the primary items that generated the goodwill are the value of the synergies created between the acquired assets and our pre-existing ethanol handling assets, and our expected ability to grow the business by leveraging our pre-existing experience in ethanol handling operations.We expect that the entire amount of goodwill will be deductible for tax purposes. Slay Industries Terminal Acquisition On March 5, 2010, we acquired certain bulk and liquids terminal assets from Slay Industries for an aggregate consideration of $101.6 million, consisting of $97.0 million in cash, assumed liabilities of $1.6 million, and an obligation to pay additional cash consideration of $3.0 million in years 2013 through 2019, contingent upon the purchased assets providing us an agreed-upon amount of earnings during the three years following the acquisition.Including accrued interest, we expect to pay approximately $2.0 million of this contingent consideration in the first half of 2013. The acquired assets include (i) a marine terminal located in Sauget, Illinois; (ii) a transload liquid operation located in Muscatine, Iowa; (iii) a liquid bulk terminal located in St. Louis, Missouri; and (iv) a warehousing distribution center located in St. Louis.All of the acquired terminals have long-term contracts with large creditworthy shippers.As part of the transaction, we and Slay Industries entered into joint venture agreements at both the Kellogg Dock coal bulk terminal, located in Modoc, Illinois, and at the newly created North Cahokia terminal, located in Sauget and which has approximately 175 acres of land ready for development.All of the assets located in Sauget have access to the Mississippi River and are served by five rail carriers.The acquisition complemented and expanded our pre-existing Midwest terminal operations by adding a diverse mix of liquid and bulk capabilities, and all of the acquired assets are included in our Terminals business segment. 7 Based on our measurement of fair market values for all of the identifiable tangible and intangible assets acquired and liabilities assumed, we assigned $67.9 million of our purchase price to “Property, Plant and Equipment, net”; $24.6 million to “Other intangibles, net” (representing customer contracts); and a combined $8.2 million to “Investments.”We recorded the remaining $0.9 million of our combined purchase price as “Goodwill,” representing certain advantageous factors that contributed to our acquisition price exceeding the fair value of acquired identifiable net assets—in the aggregate, these factors represented goodwill, and we expect that the entire amount of goodwill will be deductible for tax purposes. Mission Valley Terminal Acquisition On March 1, 2010, we acquired the refined products terminal assets at Mission Valley, California from Equilon Enterprises LLC (d/b/a Shell Oil Products US) for $13.5 million in cash.The acquired assets include buildings, equipment, delivery facilities (including two truck loading racks), and storage tanks with a total capacity of approximately 170,000 barrels for gasoline, diesel fuel and jet fuel.The terminal operates under a long-term terminaling agreement with Tesoro Refining and Marketing Company.We assigned our entire purchase price to “Property, Plant and Equipment, net.”The acquisition enhanced our Pacific operations and complemented our existing West Coast terminal operations, and the acquired assets are included in our Products Pipelines business segment. KinderHawk Field Services LLC Acquisition On May 21, 2010, we completed our previously announced agreement to purchase a 50% ownership interest in Petrohawk Energy Corporation’s natural gas gathering and treating business in the Haynesville shale gas formation located in northwest Louisiana.On that date, we paid an aggregate consideration of $921.4 million in cash for our 50% equity ownership interest, and pursuant to the provisions of the joint venture formation and contribution agreement, our payment included approximately $46.4 million for both estimated capital expenditures and estimated net cash outflows from operating activities for the period January 1, 2010 through May 21, 2010.In the fourth quarter of 2010, wereceived net proceeds of$3.9 million for the final settlement of these estimated amounts. During a short transition period, Petrohawk continued to operate the business, and effective October 1, 2010, a newly formed company named KinderHawk Field Services LLC, owned 50% by us and 50% by Petrohawk, assumed the joint venture operations.The acquisition complemented and expanded our existing natural gas gathering and treating businesses, and we assigned our entire purchase price to “Investments” on our accompanying consolidated balance sheet as of September 30, 2010 (including $144.8 million of equity method goodwill, representing the excess of our investment cost over our proportionate share of the fair value of the joint venture’s identifiable net assets).Our investment and our pro rata share of the joint venture’s operating results are included as part of our Natural Gas Pipelines business segment. Direct Fuels Terminal Acquisition On July 22, 2010, we acquired a terminal with ethanol tanks, a truck rack and additional acreage in Dallas, Texas, from Direct Fuels Partners, L.P. for an aggregate consideration of $16 million, consisting of $15.9 million in cash and an assumed property tax liability of $0.1 million.The acquired terminal facility is connected to and complements the Dallas, Texas unit train terminal we acquired from USD Development Group LLC in January 2010 (described above in “—USD Terminal Acquisition).All of the acquired assets are included in our Terminals business segment, and based on our measurement of fair market values for all of the identifiable tangible and intangible assets acquired and liabilities assumed on the acquisition date, we assigned $5.3 million of our combined purchase price to “Property, Plant and Equipment, net.”The remaining $10.7 million of our purchase price represented the future economic benefits expected to be derived from the acquisition that was not assigned to other identifiable, separately recognizable assets acquired, and we recorded this amount as “Goodwill.”We believe the primary items that generated the goodwill are the value of the synergies created between the acquired assets and our pre-existing ethanol handling assets, and our expected ability to grow the business by leveraging our pre-existing experience in ethanol handling operations.We expect that the entire amount of goodwill will be deductible for tax purposes. 8 Gas-Chill, Inc. Asset Acquisition On September 1, 2010, we acquired the natural gas treating assets of Gas-Chill, Inc. for an aggregate consideration of $13.1 million, consisting of $10.5 million in cash paid on closing, and an obligation to pay a holdback amount of $2.6 million within eighteen months from closing.The acquired assets primarily consist of more than 100 mechanical refrigeration natural gas hydrocarbon dew point control units that are used to remove hydrocarbon liquids from natural gas streams prior to entering transmission pipelines.The refrigeration control units are designed to extract natural gas liquids from the inlet gas stream and retain the liquids if there are significant enough quantities to economically justify recovery.The units are constructed on a modular basis for ease of transport and installation requirements and are located in 12 different states.The acquisition complemented and expanded the existing natural gas treating operations offered by our Texas intrastate natural gas pipeline group, and all of the acquired assets are included in our Natural Gas Pipelines business segment.We assigned $8.0 million of our purchase price to “Property, Plant and Equipment, net” and the remaining $5.1 million to “Other intangibles, net” (representing both a technology-based asset and customer-related contract values). Pro Forma Information Pro forma consolidated income statement information that gives effect to all of the acquisitions we have made and all of the joint ventures we have entered into since January 1, 2009 as if they had occurred as of January 1, 2009 is not presented because it would not be materially different from the information presented in our accompanying consolidated statements of income. Acquisitions Subsequent to September 30, 2010 Allied Concrete Bulk Terminal Assets On October 1, 2010, we acquired certain bulk terminal assets and real property located in Chesapeake, Virginia, from Allied Concrete Products, LLC and Southern Concrete Products, LLC for an aggregate consideration of $8.6 million, consisting of $8.1 million in cash and an assumed environmental liability of $0.5 million.The acquired terminal facility is situated on 42 acres of land and can handle approximately 250,000 tons of material annually, including pumice, aggregates and sand.The acquisition complements the bulk commodity handling operations at our nearby Elizabeth River terminal, also located in Chesapeake, and all of the acquired assets will be included in our Terminals business segment. Chevron Refined Products Terminal Assets On October 8, 2010, we acquired four separate refined petroleum products terminals from Chevron U.S.A. Inc. for an aggregate consideration of approximately $40 million, including inclusion capital.Combined, the terminals have storage capacity of approximately 650,000 barrels for gasoline, diesel fuel and jet fuel.Chevron has entered into long-term contracts with us to terminal product at the terminals.The acquisition complements and expands our existing refined petroleum products assets, and all of the acquired assets will be included in our Products Pipelines business segment.Our subsidiary Kinder Morgan Southeast Terminals LLC acquired terminal facilities located in Chattanooga, Tennessee and Columbus, Georgia, and both of these terminals will be included in our Southeast terminal operations.Our subsidiary SFPP, L.P. acquired terminals located in Tucson and Phoenix, Arizona, and each of these two terminals will be included in our Pacific operations.In the fourth quarter of 2010, we expect to measure the identifiable tangible assets acquired and liabilities assumed at fair value on the acquisition date. Joint Ventures Eagle Ford Gathering LLC On May 14, 2010, we and Copano Energy, L.L.C. entered into formal agreements for a joint venture to provide natural gas gathering, transportation and processing services to natural gas producers in the Eagle Ford Shale formation in south Texas.The joint venture is named Eagle Ford Gathering LLC, and we own 50% of the equity in the project (a 50% member interest in Eagle Ford Gathering LLC), and Copano owns the remaining 50% interest.Copano serves as operator and managing member of Eagle Ford Gathering LLC.We and Copano have committed approximately 375 million cubic feet per day of natural gas capacity to the joint venture through 2024 for both transportation on our natural gas pipeline that extends from Laredo to Katy, Texas, and for processing at Copano’s natural gas processing plant located in Colorado County, Texas. 9 On July 6, 2010, Eagle Ford Gathering LLC announced the execution of a definitive long-term, fee-based gas services agreement with SM Energy Company.According to the provisions of the agreement, SM Energy will commit Eagle Ford production from its assets located in LaSalle, Dimmitt, and Webb Counties, Texas up to a maximum level of 200 million cubic feet per day over a ten year term.In addition, Eagle Ford Gathering LLC will construct approximately 85 miles of 24-inch and 30-inch diameter pipeline to serve SM Energy’s acreage in the western Eagle Ford Shale formation and to connect it to our Freer compressor station located in Duval County, Texas, and will construct 25 miles of 24-inch and 30-inch diameter pipeline to access additional acreage. The pipeline is expected to begin service during the summer of 2011. Combined, we and Copano will invest approximately $175 million for the expanded project.Eagle Ford Gathering LLC is evaluating several opportunities to expand its ability to offer producers in the Eagle Ford Shale play additional midstream services.As of September 30, 2010, our capital contributions (and net equity investment) in Eagle Ford Gathering LLC totaled $9.5 million. Midcontinent Express Pipeline LLC On May 26, 2010, Energy Transfer Partners, L.P. transferred to Regency Energy Partners LP (i) a 49.9% ownership interest in Midcontinent Express Pipeline LLC; and (ii) a one-time right to purchase its remaining 0.1% ownership interest in Midcontinent Express Pipeline LLC on May 26, 2011.As a result of this transfer, Energy Transfer Partners, L.P. now owns a 0.1% ownership interest in Midcontinent Express Pipeline LLC.Our subsidiary, Kinder Morgan Operating L.P.,“A,” continues to own the remaining 50% ownership interest in Midcontinent Express Pipeline LLC, and since there was no change in our ownership interest, we did not record any equity method adjustments as a result of the ownership change between Regency Energy Partners LP and Energy Transfer Partners, L.P. Divestitures Subsequent to September 30, 2010 Effective October 1, 2010, Westlake Petrochemicals LLC, a wholly-owned subsidiary of Westlake Chemical Corporation, exercised an option it held to purchase a 50% ownership interest in our Cypress Pipeline.Accordingly, we sold a 50% interest in our subsidiary, Cypress Interstate Pipeline LLC, to Westlake and we received proceeds of $10.2 million.At the time of the sale, the carrying value of the net assets of Cypress Interstate Pipeline LLC totaled $20.4 million and consisted mostly of property, plant and equipment.In the fourth quarter of 2010, we expect to recognize an approximate $8.5 million gain from this sale, with the entire amount related to the remeasurement of our retained investment to its fair value.Due to the loss of control of Cypress Interstate Pipeline LLC, we now account for our retained investment under the equity method of accounting and we recognize the retained investment at its fair value.Our gain amount represents the excess of the fair value of our retained investment ($18.7 million) over its carrying value ($10.2 million). 3.Intangibles Goodwill We evaluate goodwill for impairment on May 31 of each year.For this purpose, we have six reporting units as follows: (i) Products Pipelines (excluding associated terminals); (ii) Products Pipelines Terminals (evaluated separately from Products Pipelines for goodwill purposes); (iii) Natural Gas Pipelines; (iv) CO2; (v) Terminals; and (vi) Kinder Morgan Canada. There were no impairment charges resulting from our May 31, 2010 impairment testing, and no event indicating an impairment has occurred subsequent to that date.The fair value of each reporting unit was determined from the present value of the expected future cash flows from the applicable reporting unit (inclusive of a terminal value calculated using market multiples between six and ten times cash flows) discounted at a rate of 9.0%.The value of each reporting unit was determined on a stand-alone basis from the perspective of a market participant and represented the price that would be received to sell the unit as a whole in an orderly transaction between market participants at the measurement date. 10 Changes in the gross amounts of our goodwill and accumulated impairment losses for the nine months ended September 30, 2010 are summarized as follows (in millions): Products Pipelines Natural Gas Pipelines CO2 Terminals Kinder Morgan Canada Total Historical Goodwill. $ Accumulated impairment losses(a). - ) ) Balance as of December 31, 2009 Acquisitions. - Disposals. - Currency translation adjustments - Balance as of September 30, 2010 $ (a) On April 18, 2007, we announced that we would acquire the Trans Mountain pipeline system from KMI, and we completed this transaction on April 30, 2007.Following the provisions of generally accepted accounting principles, the consideration of this transaction caused KMI to consider the fair value of the Trans Mountain pipeline system, and to determine whether goodwill related to these assets was impaired.Based on this determination, KMI recorded a goodwill impairment charge of $377.1 million in the first quarter of 2007, and because we have included all of the historical results of Trans Mountain as though the net assets had been transferred to us on January 1, 2006, this impairment is now included in our accumulated impairment losses. We have no other goodwill impairment losses. In addition, we identify any premium or excess cost we pay over our proportionate share of the underlying fair value of net assets acquired and accounted for as investments under the equity method of accounting.This premium or excess cost is referred to as equity method goodwill and is also not subject to amortization but rather to impairment testing.For all investments we own containing equity method goodwill, no event or change in circumstances that may have a significant adverse effect on the fair value of our equity investments has occurred during the first nine months of 2010, and as ofSeptember 30, 2010 and December 31, 2009, we reported $283.0 million and $138.2 million, respectively, in equity method goodwill within the caption “Investments” in our accompanying consolidated balance sheets.The increase in our equity method goodwill since December 31, 2009 was due to the goodwill included in the purchase of our 50% ownership interest in KinderHawk Field Services, LLC, discussed in Note 2. Other Intangibles Excluding goodwill, our other intangible assets include customer relationships, contracts and agreements, technology-based assets, and lease value.These intangible assets have definite lives and are reported separately as “Other intangibles, net” in our accompanying consolidated balance sheets.Following is information related to our intangible assets subject to amortization (in millions): September 30, December 31, Customer relationships, contracts and agreements Gross carrying amount $ $ Accumulated amortization ) ) Net carrying amount Technology-based assets, lease value and other Gross carrying amount Accumulated amortization ) ) Net carrying amount Total Other intangibles, net $ $ The increase in the carrying amount of our customer relationships, contracts and agreements since December 31, 2009 was mainly due to the acquisition of intangibles included in our purchase of terminal assets from US Development Group LLC and Slay Industries, discussed in Note 2. 11 We amortize the costs of our intangible assets to expense in a systematic and rational manner over their estimated useful lives.Among the factors we weigh, depending on the nature of the asset, are the effects of obsolescence, new technology, and competition.For the three and nine months ended September 30, 2010, the amortization expense on our intangibles totaled $11.5 million and $33.9 million, respectively, and for the same prior year periods, the amortization expense on our intangibles totaled $3.6 million and $10.5 million, respectively.As of September 30, 2010, the weighted average amortization period for our intangible assets was approximately 14 years, and our estimated amortization expense for these assets for each of the next five fiscal years (2011 – 2015) is approximately $39.0 million, $33.6 million, $29.7 million, $26.4 million and $23.5 million, respectively. 4.Debt We classify our debt based on the contractual maturity dates of the underlying debt instruments.We defer costs associated with debt issuance over the applicable term.These costs are then amortized as interest expense in our consolidated statements of income. The net carrying amount of our debt (including both short-term and long-term amounts and excluding the value of interest rate swap agreements) as of September 30, 2010 and December 31, 2009 was $11,688.4 million and $10,592.4 million, respectively.The weighted average interest rate on all of our borrowings (both short-term and long-term) was approximately 4.42% during the third quarter of 2010 and approximately 4.35% during the third quarter of 2009.For the first nine months of 2010 and 2009, the weighted average interest rate on all of our borrowings (both short-term and long-term) was approximately 4.34% and 4.66%, respectively. Our outstanding short-term debt as of September 30, 2010 was $1,409.8 million.The balance consisted of (i) $700.0 million in principal amount of 6.75% senior notes due March 15, 2011 (including discount, the notes had a carrying amount of $699.9 million as of September 30, 2010); (ii) $414.8 million of commercial paper borrowings; (iii) $250.0 million in principal amount of 7.50% senior notes due November 1, 2010; (iv) $23.7 million in principal amount of tax-exempt bonds that mature on April 1, 2024, but are due on demand pursuant to certain standby purchase agreement provisions contained in the bond indenture (our subsidiary Kinder Morgan Operating L.P. “B” is the obligor on the bonds); (v) a $9.2 million portion of a 5.40% long-term note payable (our subsidiaries Kinder Morgan Operating L.P. “A” and Kinder Morgan Canada Company are the obligors on the note); (vi) a $7.2 million portion of 5.23% long-term senior notes (our subsidiary Kinder Morgan Texas Pipeline, L.P. is the obligor on the notes); and (vii) $5.0 million in principal amount of 6.00% Development Revenue Bonds due January 1, 2011 and issued by the Louisiana Community Development Authority, a political subdivision of the state of Louisiana (our subsidiary Kinder Morgan Louisiana Pipeline LLC is the obligor on the bonds). Credit Facility On June 23, 2010, we successfully renegotiated our previous $1.79 billion five-year unsecured revolving bank credit facility that was due August 18, 2010, replacing it with a new $2.0 billion three-year, senior unsecured revolving credit facility that expires June 23, 2013.Similar to our previous facility, our $2.0 billion credit facility is with a syndicate of financial institutions, and the facility permits us to obtain bids for fixed rate loans from members of the lending syndicate. Wells Fargo Bank, National Association is the administrative agent, and borrowings under the credit facility can be used for general partnership purposes and as a backup for our commercial paper program. The covenants of this credit facility are substantially similar to the covenants of our previous facility; however, the interest rates for borrowings under this facility have increased from our previous facility.Interest on the credit facility accrues at our option at a floating rate equal to either (i) the administrative agent’s base rate (but not less than the Federal Funds Rate, plus 0.5%); or (ii) LIBOR, plus a margin, which varies depending upon the credit rating of our long-term senior unsecured debt.The credit facility can be amended to allow for borrowings of up to $2.3 billion. We had no borrowings under our $2.0 billion, senior unsecured revolving credit facility as of September 30, 2010, although the amount available for borrowing under our credit facility was reduced as further discussed below.As of December 31, 2009, the outstanding balance under our previous $1.79 billion credit facility was $300 million, and the weighted average interest rate on those borrowings was 0.59%. 12 As of September 30, 2010, the amount available for borrowing under our credit facility was reduced bya combined amount of $636.9 million, consisting of $414.8 million of commercial paper borrowings and $222.1 million of letters of credit, consisting of: (i) a $100.0 million letter of credit that supports certain proceedings with the California Public Utilities Commission involving refined products tariff charges on the intrastate common carrier operations of our Pacific operations’ pipelines in the state of California; (ii) a combined $89.4 million in three letters of credit that support tax-exempt bonds; (iii) a $16.1 million letter of credit that supports our indemnification obligations on the Series D note borrowings of Cortez Capital Corporation; and (iv) a combined $16.6 million in other letters of credit supporting other obligations of us and our subsidiaries. Commercial Paper Program Our commercial paper program provides for the issuance of $2 billion of commercial paper.On October 13, 2008, Standard & Poor’s Ratings Services lowered our short-term credit rating to A-3 from A-2, and on May 6, 2009, Moody’s Investors Service, Inc. downgraded our commercial paper rating to Prime-3 from Prime-2 and assigned a negative outlook to our long-term credit rating.As a result of these revisions and the commercial paper market conditions, we were unable to access commercial paper borrowings throughout 2009. However, on February 25, 2010, Standard & Poor’s revised its outlook on our long-term credit rating to stable from negative, affirmed our long-term credit rating at BBB, and raised our short-term credit rating to A-2 from A-3.The rating agency’s revisions reflected its expectations that our financial profile will improve due to lower guaranteed debt obligations and higher expected cash flows associated with the completion and start-up of our 50%-owned Rockies Express and Midcontinent Express natural gas pipeline systems and our fully-owned Kinder Morgan Louisiana natural gas pipeline system.Due to this favorable change in our short-term credit rating, we resumed issuing commercial paper in March 2010, and as of September 30, 2010, we had $414.8 million of commercial paper outstanding with an average interest rate of 0.66%.In the near term, we expect that our short-term liquidity and financing needs will be met through a combination of borrowings made under our bank credit facility and our commercial paper program. Senior Notes On May 19, 2010, we completed a public offering of senior notes.We issued a total of $1 billion in principal amount of senior notes in two separate series, consisting of $600 million of 5.30% notes due September 15, 2020, and $400 million of 6.55% notes due September 15, 2040.We received proceeds from the issuance of the notes, after underwriting discounts and commissions, of $993.1 million, and we used the proceeds to reduce the borrowings under our commercial paper program and our bank credit facility. Interest Rate Swaps Information on our interest rate swaps is contained in Note 6 “Risk Management—Interest Rate Risk Management.” Contingent Debt Our contingent debt disclosures pertain to certain types of guarantees or indemnifications we have made and cover certain types of guarantees included within debt agreements, even if the likelihood of requiring our performance under such guarantee is remote.Most of these agreements are with entities that are not consolidated in our financial statements; however, we have invested in and hold equity ownership interests in these entities. 13 As of September 30, 2010, our contingent debt obligations with respect to these investments, as well as our obligations with respect to related letters of credit, are summarized below (dollars in millions): Entity Our Ownership Interest Investment Type Total Entity Debt Our Contingent Share of Entity Debt(a) Fayetteville Express Pipeline LLC(b) 50 % Limited Liability $ (c) $ Cortez Pipeline Company(d) 50 % General Partner $ (e) $ (f) Midcontinent Express Pipeline LLC(g) 50 % Limited Liability $ (h) $ (i) Nassau County, Florida Ocean Highway and Port Authority(j) N/A N/A N/A $ (k) (a) Represents the portion of the entity’s debt that we may be responsible for if the entity cannot satisfy its obligations. (b) Fayetteville Express Pipeline LLC is a limited liability company and the owner of the Fayetteville Express natural gas pipeline system.The remaining limited liability company member interest in Fayetteville Express Pipeline LLC is owned by Energy Transfer Partners, L.P. (c) Amount represents borrowings under a $1.1 billion, unsecured revolving bank credit facility that is due May 11, 2012. (d) Cortez Pipeline Company is a Texas general partnership that owns and operates a common carrier carbon dioxide pipeline system. The remaining general partner interests are owned by ExxonMobil Cortez Pipeline, Inc., an indirect wholly-owned subsidiary of Exxon Mobil Corporation, and Cortez Vickers Pipeline Company, an indirect subsidiary of M.E. Zuckerman Energy Investors Incorporated. (e) Amount consists of (i) $32.1 million of fixed rate Series D notes due May 15, 2013 (interest on the Series D notes is paid annually and based on an average interest rate of 7.14% per annum); (ii) $100 million of variable rate Series E notes due December 11, 2012 (interest on the Series E notes is paid quarterly and based on an interest rate of three-month LIBOR plus a spread); and (iii) $9.0 million of outstanding borrowings under a $40 million committed revolving bank credit facility that is also due December 11, 2012. (f) We are severally liable for our percentage ownership share (50%) of the Cortez Pipeline Company debt ($70.6 million).In addition, as of September 30, 2010, Shell Oil Company shares our several guaranty obligations jointly and severally for $32.1 million of Cortez’s debt balance related to the Series D notes; however, we are obligated to indemnify Shell for the liabilities it incurs in connection with such guaranty.Accordingly, as of September 30, 2010, we have a letter of credit in the amount of $16.1 million issued by JP Morgan Chase, in order to secure our indemnification obligations to Shell for 50% of the Cortez debt balance of $32.1 million related to the Series D notes. Further, pursuant to a Throughput and Deficiency Agreement, the partners of Cortez Pipeline Company are required to contribute capital to Cortez in the event of a cash deficiency.The agreement contractually supports the financings of Cortez Capital Corporation, a wholly-owned subsidiary of Cortez Pipeline Company, by obligating the partners of Cortez Pipeline to fund cash deficiencies at Cortez Pipeline, including anticipated deficiencies and cash deficiencies relating to the repayment of principal and interest on the debt of Cortez Capital Corporation.The partners’ respective parent or other companies further severally guarantee the obligations of the Cortez Pipeline owners under this agreement. (g) Midcontinent Express Pipeline LLC is a limited liability company and the owner of the Midcontinent Express natural gas pipeline system.The remaining limited liability company member interests in Midcontinent Express Pipeline LLC are owned by Regency Energy Partners, L.P. and Energy Transfer Partners, L.P. (h) Amount consists of (i) outstanding borrowings of $82.2 million under a $175.4 million, unsecured revolving bank credit facility that is due February 28, 2011; and (ii) an aggregate carrying value of $799.0 million in fixed rate senior notes issued by Midcontinent Express Pipeline LLC in a private offering in September 2009.All payments of principal and interest in respect of these senior notes are the sole obligation of Midcontinent Express.Noteholders have no recourse against us or the other member owners of Midcontinent Express Pipeline LLC for any failure by Midcontinent Express to perform or comply with its obligations pursuant to the notes or the indenture. (i) In addition to our contingent share of entity debt ($41.1 million), there is a letter of credit outstanding to support the construction of the Midcontinent Express natural gas pipeline system.As of September 30, 2010, this letter of credit, issued by the Bank of Tokyo-Mitsubishi UFJ, Ltd., had a face amount of $33.3 million.Our contingent responsibility with regard to this outstanding letter of credit was $16.7 million (50% of total face amount). (j) Arose from our Vopak terminal acquisition in July 2001.Nassau County, Florida Ocean Highway and Port Authority is a political subdivision of the state of Florida. (k) We have posted a letter of credit as security for borrowings under Adjustable Demand Revenue Bonds issued by the Nassau County, Florida Ocean Highway and Port Authority.The bonds were issued for the purpose of constructing certain port improvements located in Fernandino Beach, Nassau County, Florida.Our subsidiary, Nassau Terminals LLC is the operator of the marine port facilities.The bond indenture is for 30 years and allows the bonds to remain outstanding until December 1, 2020.Principal payments on the bonds are made on the first of December each year, and corresponding reductions are made to the letter of credit.As of September 30, 2010, this letter of credit had a face amount of $19.8 million. 14 We also hold a 50% equity ownership interest in Rockies Express Pipeline LLC, a limited liability company and the owner of the Rockies Express natural gas pipeline system.Subsidiaries of Sempra Energy and ConocoPhillips own the remaining member interests, and pursuant to certain guaranty agreements remaining in effect on December 31, 2009, all three member owners of Rockies Express Pipeline LLC had agreed to guarantee, severally in the same proportion as their percentage ownership of the member interests in Rockies Express Pipeline LLC, borrowings under its $2.0 billion five-year, unsecured revolving bank credit facility that is due April 28, 2011.On April 8, 2010, Rockies Express Pipeline LLC amended its bank credit facility to allow for borrowings up to $200 million (a reduction from $2.0 billion), and on this same date, each of its three member owners were released from their respective debt obligations under the previous guaranty agreements.Accordingly, we no longer have a contingent debt obligation with respect to Rockies Express Pipeline LLC. For additional information regarding our debt facilities and our contingent debt agreements, see Note 8 “Debt” and Note 12 “Commitments and Contingent Liabilities” to our consolidated financial statements included in our 2009 Form 10-K. 5.Partners’ Capital Limited Partner Units As of September 30, 2010 and December 31, 2009, our partners’ capital included the following limited partner units: September 30, December 31, Common units Class B units i-units Total limited partner units The total limited partner units represent our limited partners’ interest and an effective 98% interest in us, exclusive of our general partner’s incentive distribution rights.Our general partner has an effective 2% interest in us, excluding its incentive distribution rights. As of September 30, 2010, our total common units consisted of 200,749,500 units held by third parties, 14,646,428 units held by KMI and its consolidated affiliates (excluding our general partner), and 1,724,000 units held by our general partner.As of December 31, 2009, our total common units consisted of 189,650,398 units held by third parties, 14,646,428 units held by KMI and its consolidated affiliates (excluding our general partner), and 1,724,000 units held by our general partner. 15 As of both September 30, 2010 and December 31, 2009, all of our 5,313,400 Class B units were held by a wholly-owned subsidiary of KMI.The Class B units are similar to our common units except that they are not eligible for trading on the New York Stock Exchange. As of both September 30, 2010 and December 31, 2009, all of our i-units were held by KMR.Our i-units are a separate class of limited partner interests in us and are not publicly traded.The number of i-units we distribute to KMR is based upon the amount of cash we distribute to the owners of our common units.When cash is paid to the holders of our common units, we issue additional i-units to KMR.The fraction of an i-unit paid per i-unit owned by KMR will have a value based on the cash payment on the common units. Changes in Partners’ Capital For each of the three and nine month periods ended September 30, 2010 and 2009, changes in the carrying amounts of our Partners’ Capital attributable to both us and our noncontrolling interests, including our comprehensive income (loss) are summarized as follows (in millions): Three Months Ended September 30, KMP Noncontrolling interests Total KMP Noncontrolling interests Total Beginning Balance $ Units issued for cash - - Distributions paid in cash ) KMI going-private transaction expenses - - Cash contributions - - Other adjustments ) - ) ) - ) Comprehensive income: Net Income Other comprehensive income (loss): Change in fair value of derivatives utilized for hedging purposes ) ) ) Reclassification of change in fair value of derivatives tonet income Foreign currency translation adjustments Adjustments to pension and other postretirement benefit plan liabilities - - Total other comprehensive income Comprehensive income Ending Balance $ 16 Nine Months Ended September 30, KMP Noncontrolling interests Total KMP Noncontrolling interests Total Beginning Balance $ Units issued as consideration pursuant to common unit compensation plan for non-employee directors - - Units issued as consideration in the acquisition of assets - - Units issued for cash - - Distributions paid in cash ) Adjustments to capital resulting from related party acquisitions - - - KMI going-private transaction expenses - - Cash contributions - - Other adjustments ) - ) ) - ) Comprehensive income: Net Income Other comprehensive income (loss): Change in fair value of derivatives utilized for hedging purposes ) ) ) Reclassification of change in fair value of derivatives tonet income Foreign currency translation adjustments Adjustments to pension and other postretirement benefit plan liabilities ) - ) ) - ) Total other comprehensive income (loss) Comprehensive income Ending Balance $ During the first nine months of both 2010 and 2009, there were no material changes in our ownership interests in subsidiaries in which we retained a controlling financial interest. Equity Issuances On January 15, 2010, we issued 1,287,287 common units as part of our purchase price for the ethanol handling terminal assets we acquired from US Development Group LLC.We valued the common units at $81.7 million, determining the units’ value based on the $63.45 closing market price of the common units on the New York Stock Exchange on the January 15, 2010 acquisition date.For more information on this acquisition, see Note 2 “Acquisitions, Joint Ventures, and Divestitures—Acquisitions—USD Terminal Acquisition.” On May 7, 2010, we issued, in a public offering, 6,500,000 of our common units at a price of $66.25 per unit, less commissions and underwriting expenses.After commissions and underwriting expenses, we received net proceeds of $417.4 million for the issuance of these 6,500,000 common units, and we used the proceeds to reduce the borrowings under our commercial paper program and our bank credit facility. On July 2, 2010, we completed an offering of 1,167,315 of our common units at a price of $64.25 per unit in a privately negotiated transaction.We received net proceeds of $75.0 million for the issuance of these 1,167,315 common units, and we used the proceeds to reduce the borrowings under our commercial paper program and our bank credit facility. During the three and nine months ended September 30, 2010, we issued 1,899,008 and 2,142,050, respectively, of our common units pursuant to our equity distribution agreement with UBS Securities LLC.After commissions of $1.0 million and $1.1 million, respectively, for the three and nine month periods, we received net proceeds from the issuance of these common units of $128.4 million and $144.2 million, respectively.We used the proceeds to reduce the borrowings under our commercial paper program and our bank credit facility.For additional information regarding our equity distribution agreement, see Note 10 to our consolidated financial statements included in our 2009 Form 10-K. 17 Equity Issuances Subsequent to September 30, 2010 In October 2010, we issued 178,654 of our common units for the settlement of sales made on or before September 30, 2010 pursuant to our equity distribution agreement.After commissions of $0.1 million, we received net proceeds of $12.1 million for the issuance of these 178,654 common units, and we used the proceeds to reduce the borrowings under our commercial paper program and our bank credit facility. Income Allocation and Declared Distributions For the purposes of maintaining partner capital accounts, our partnership agreement specifies that items of income and loss shall be allocated among the partners, other than owners of i-units, in accordance with their percentage interests.Normal allocations according to percentage interests are made, however, only after giving effect to any priority income allocations in an amount equal to the incentive distributions that are allocated 100% to our general partner.Incentive distributions are generally defined as all cash distributions paid to our general partner that are in excess of 2% of the aggregate value of cash and i-units being distributed. On August 13, 2010, we paid a cash distribution of $1.09 per unit to our common unitholders and our Class B unitholders for the quarterly period ended June 30, 2010.KMR, our sole i-unitholder, received a distribution of 1,625,869 i-units from us on August 13, 2010, based on the $1.09 per unit distributed to our common unitholders on that date.The distributions were declared on July 21, 2010, payable to unitholders of record as of July 30, 2010.Our incentive distribution payments to our general partner for the second quarter of 2010 totaled $89.8 million.Our distribution of $1.05 per unit paid on August 14, 2009 for the second quarter of 2009 resulted in incentive distribution payments to our general partner of $231.8 million.Because a portion of our available cash distribution for the second quarter of 2010 was a distribution of cash from interim capital transactions, rather than a distribution of cash from operations, our general partner was not entitled to an incentive distribution of $168.3 million that it would have received if all available cash distributions for the quarter would have consisted of cash from operations.In addition, our general partner waived an incentive distribution amount of $5.3 million related to equity issued to finance our acquisition of a 50% interest in Petrohawk Energy Corporation’s natural gas gathering and treating business, and it has agreed not to take incentive distributions related to this acquisition through year-end 2011.In the first nine months of 2010 and 2009, we made incentive distribution payments to our general partner totaling $581.5 million and $671.6 million, respectively. Subsequent Event On October 20, 2010, we declared a cash distribution of $1.11 per unit for the quarterly period ended September 30, 2010.The distribution will be paid on November 12, 2010, to unitholders of record as of October 29, 2010.Our common unitholders and Class B unitholders will receive cash.KMR will receive a distribution of 1,611,255 additional i-units based on the $1.11 distribution per common unit.For each outstanding i-unit that KMR holds, a fraction of an i-unit (0.017844) will be issued.This fraction was determined by dividing: ▪ $1.11, the cash amount distributed per common unit by ▪ $62.207, the average of KMR’s shares’ closing market prices from October 13-26, 2010, the ten consecutive trading days preceding the date on which the shares began to trade ex-dividend under the rules of the New York Stock Exchange. Our declared distribution for the third quarter of 2010 of $1.11 per unit will result in incentive distributions to our general partner of $266.7 million.Under the terms of our partnership agreement, our declared distributions to unitholders for the third quarter of 2010 required incentive distributions to our general partner in the amount of $272.5 million; however, our general partner agreed to waive an incentive amount equal to $5.8 million related to equity issued to finance our acquisition of a 50% interest in Petrohawk Energy Corporation’s natural gas gathering and treating business.Comparatively, our distribution of $1.05 per unit paid on November 13, 2009 for the third quarter of 2009 resulted in incentive distribution payments to our general partner of $235.0 million. 18 6.Risk Management Certain of our business activities expose us to risks associated with unfavorable changes in the market price of natural gas, natural gas liquids and crude oil.We also have exposure to interest rate risk as a result of the issuance of our debt obligations.Pursuant to our management’s approved risk management policy, we use derivative contracts to hedge or reduce our exposure to certain of these risks. Energy Commodity Price Risk Management We are exposed to risks associated with changes in the market price of natural gas, natural gas liquids and crude oil as a result of the forecasted purchase or sale of these products.Specifically, these risks are primarily associated with price volatility related to (i) pre-existing or anticipated physical natural gas, natural gas liquids and crude oil sales; (ii) natural gas purchases; and (iii) natural gas system use and storage.Price changes are often caused by shifts in the supply and demand for these commodities, as well as their locations. Our principal use of energy commodity derivative contracts is to mitigate the risk associated with unfavorable market movements in the price of energy commodities.Our energy commodity derivative contracts act as a hedging (offset) mechanism against the volatility of energy commodity prices by allowing us to transfer this price risk to counterparties who are able and willing to bear it. For derivative contracts that are designated and qualify as cash flow hedges pursuant to generally accepted accounting principles, the portion of the gain or loss on the derivative contract that is effective in offsetting the variable cash flows associated with the hedged forecasted transaction is reported as a component of other comprehensive income and reclassified into earnings in the same line item associated with the forecasted transaction and in the same period or periods during which the hedged transaction affects earnings (e.g., in “revenues” when the hedged transactions are commodity sales).The remaining gain or loss on the derivative contract in excess of the cumulative change in the present value of future cash flows of the hedged item, if any (i.e., the ineffective portion), is recognized in earnings during the current period.The effectiveness of hedges using an option contract may be assessed based on changes in the option’s intrinsic value with the change in the time value of the contract being excluded from the assessment of hedge effectiveness.Changes in the excluded component of the change in an option’s time value are included currently in earnings.During the three and nine months ended September 30, 2010, we recognized net losses of $9.5 million and net gains of $4.6 million, respectively, related to crude oil and natural gas hedges and resulting from both hedge ineffectiveness and amounts excluded from effectiveness testing.During the three and nine months ended September 30, 2009, we recognized a net hedging loss of $5.4 million from crude oil hedges that resulted from hedge ineffectiveness and amounts excluded from effectiveness testing. Additionally, during the three and nine months ended September 30, 2010, we reclassified losses of $47.6 million and $134.6 million, respectively, from “Accumulated other comprehensive loss” into earnings, and for the same comparable periods last year, we reclassified losses of $21.0 million and $34.3 million, respectively, into earnings.No material amounts were reclassified into earnings as a result of the discontinuance of cash flow hedges because it was probable that the original forecasted transactions would no longer occur by the end of the originally specified time period or within an additional two-month period of time thereafter, but rather, were reclassified as a result of the hedged forecasted transactions actually affecting earnings (i.e., when the forecasted sales and purchase actually occurred).The proceeds or payments resulting from the settlement of our cash flow hedges are reflected in the operating section of our statement of cash flows as changes to net income and working capital. The “Accumulated other comprehensive loss” balance included in our Partners’ Capital was $144.2 million as of September 30, 2010, and $394.8 million as of December 31, 2009.These totals included “Accumulated other comprehensive loss” amounts associated with energy commodity price risk management activities of $201.5 million as of September 30, 2010 and $418.2 million as of December 31, 2009.Approximately $153.7 million of the total loss amount associated with energy commodity price risk management activities and included in our Partners’ Capital as of September 30, 2010 is expected to be reclassified into earnings during the next twelve months (when the associated forecasted sales and purchases are also expected to occur), and as of September 30, 2010, the maximum length of time over which we have hedged our exposure to the variability in future cash flows associated with energy commodity price risk is through December 2014. 19 As of September 30, 2010, we had entered into the following outstanding commodity forward contracts to hedge our forecasted energy commodity purchases and sales: Net open position long/(short) Derivatives designated as hedging contracts Crude oil (22.0) million barrels Natural gas fixed price (32.7) billion cubic feet Natural gas basis (22.3) billion cubic feet Derivatives not designated as hedging contracts Natural gas basis (0.2) billion cubic feet For derivative contracts that are not designated as a hedge for accounting purposes, all realized and unrealized gains and losses are recognized in the statement of income during the current period.These types of transactions include basis spreads, basis-only positions and gas daily swap positions.We primarily enter into these positions to economically hedge an exposure through a relationship that does not qualify for hedge accounting.Until settlement occurs, this will result in non-cash gains or losses being reported in our operating results. Interest Rate Risk Management In order to maintain a cost effective capital structure, it is our policy to borrow funds using a mix of fixed rate debt and variable rate debt.We use interest rate swap agreements to manage the interest rate risk associated with the fair value of our fixed rate borrowings and to effectively convert a portion of the underlying cash flows related to our long-term fixed rate debt securities into variable rate cash flows in order to achieve our desired mix of fixed and variable rate debt. Since the fair value of fixed rate debt varies inversely with changes in the market rate of interest, we enter into swap agreements to receive a fixed and pay a variable rate of interest in order to convert the interest expense associated with certain of our senior notes from fixed rates to variable rates, resulting in future cash flows that vary with the market rate of interest.These swaps, therefore, hedge against changes in the fair value of our fixed rate debt that result from market interest rate changes.For derivative contracts that are designated and qualify as a fair value hedge, the gain or loss on the derivative as well as the offsetting loss or gain on the hedged item attributable to the hedged risk are recognized in current earnings. As of December 31, 2009, we had a combined notional principal amount of$5.2 billion of fixed-to-variable interest rate swap agreements effectively converting the interest expense associated with certain series of our senior notes from fixed rates to variable rates based on an interest rate of LIBOR plus a spread.In the second quarter of 2010, we entered into three additional fixed-to-variable interest rate swap agreements having a combined notional principal amount of $400 million.Each agreement effectively converts a portion of the interest expense associated with our 5.30% senior notes due September 15, 2020 from a fixed rate to a variable rate based on an interest rate of LIBOR plus a spread. Accordingly, as of September 30, 2010, we had a combined notional principal amount of$5.6 billion of fixed-to-variable interest rate swap agreements.All of our swap agreements have termination dates that correspond to the maturity dates of the related series of senior notes and, as of September 30, 2010, the maximum length of time over which we have hedged a portion of our exposure to the variability in the value of this debt due to interest rate risk is throughJanuary 15, 2038. Fair Value of Derivative Contracts The fair values of our current and non-current asset and liability derivative contracts are each reported separately as “Fair value of derivative contracts” on our accompanying consolidated balance sheets.The following table summarizes the fair values of our derivative contracts included on our accompanying consolidated balance sheets as of September 30, 2010 and December 31, 2009 (in millions): 20 Fair Value of Derivative Contracts Asset derivatives Liability derivatives September 30, December 31, September 30, December 31, Balance sheet location Fair value Fair value Fair value Fair value Derivatives designated as hedging contracts Energy commodity derivative contracts Current $ $ $ ) $ ) Non-current ) ) Subtotal ) ) Interest rate swap agreements Non-current ) ) Total ) ) Derivatives not designated as hedging contracts Energy commodity derivative contracts Current ) ) Total ) Total derivatives $ $ $ ) $ ) The offsetting entry to adjust the carrying value of the debt securities whose fair value was being hedged is included within “Value of interest rate swaps” on our accompanying consolidated balance sheets, which also includes any unamortized portion of proceeds received from the early termination of interest rate swap agreements.As of September 30, 2010 and December 31, 2009, this unamortized premium totaled $314.7 million and $328.6 million, respectively. Effect of Derivative Contracts on the Income Statement The following three tables summarize the impact of our derivative contracts on our accompanying consolidated statements of income for each of the three and nine months ended September 30, 2010 and 2009 (in millions): Derivatives in fair value hedging relationships Location of gain/(loss) recognized in income on derivative Amount of gain/(loss) recognized in income on derivative(a) Three Months Ended Nine Months Ended September 30, September 30, Interest rate swap agreements Interest, net - income/(expense) $ ) Total $ ) Hedged items in fair value hedging relationships Location of gain/(loss) recognized in income on related hedged item Amount of gain/(loss) recognized in income on related hedged item(a) Three Months Ended Nine Months Ended September 30, September 30, Fixed rate debt Interest, net - income/(expense) $ ) $ ) $ ) $ Total $ ) $ ) $ ) $ (a) Amounts reflect the change in the fair value of interest rate swap agreements and the change in the fair value of the associated fixed rate debt which exactly offset each other as a result of no hedge ineffectiveness.Amounts do not reflect the impact on interest expense from the interest rate swap agreements under which we pay variable rate interest and receive fixed rate interest. 21 Derivatives in cash flow hedging relationships Amount of gain/(loss) recognized in OCI on derivative (effective portion) Location of gain/(loss) recognized from Accumulated OCI into income (effective portion) Amount of gain/(loss) reclassified from Accumulated OCI into income (effective portion) Location of gain/(loss) recognized in income on derivative (ineffective portion and amount excluded from effectiveness testing) Amount of gain/(loss) recognized in income on derivative (ineffective portion and amount excluded from effectiveness testing) Three Months Ended Three Months Ended Three Months Ended September 30, September 30, September 30, Energy commodity derivative contracts $ ) $ Revenues–natural gassales $ $ Revenues–natural gas sales $
